Citation Nr: 1416820	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-42 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to Department of Veterans Affairs (VA) benefits based on a period of service from January 1968 to July 1971.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to July 1971.

Historically, this claim was denied by the Board in June 2008.  The Veteran filed a claim to reopen which was remanded by the Board for a hearing in November 2012.  He subsequently withdrew his request for a hearing.  

As a procedural matter, the term "clear and unmistakable error" has been used loosely in adjudicating the claim; however, a fair reading of his contentions and the posture of the case indicates that it is not his intention to file a claim for CUE as to the June 2008 Board decision.  And while the RO has also used the term rather loosely, the claim has never been adjudicated as a claim for CUE.  Rather, the Veteran only generally and vaguely asserts that VA should grant the benefit based on new evidence submitted.  Therefore, the Board will proceed to adjudicate the claim based on new and material evidence.


FINDINGS OF FACT

1.  In June 2008, the Board denied entitlement to VA benefits, and that determination is final.

2.  The evidence submitted since the June 2008 Board's decision is not new and material.


CONCLUSION OF LAW

The June 2008 Board decision, which denied entitlement to VA benefits, is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1100 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to VA benefits has been previously denied on several occasions, most recently in a June 2008 Board decision that is final.  38 U.S.C.A. § 7103; 38 C.F.R. § 3.104.  To the extent that he is seeking to reopen his claim, previously denied claims may be reopened by the submission of new and material evidence.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Under VA regulations, any discharge on the basis of a period of absence without authority (AWOL) for at least 180 days will be a bar to VA benefits, even if a honorable discharge is subsequently issued by a discharge review board, unless the veteran is found to be insane at the time of the AWOL period or compelling circumstances warranted the prolonged unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c).  

At the time of the June 2008 Board decision, the evidence of record included the Veteran's service treatment and personnel records, a DD-214 reflecting an upgrade in service from conditions other than honorable to under honorable conditions, transcripts from April 1981 and February 2007 personal hearings, numerous written statements submitted by and on behalf of the Veteran, and post-service VA and private treatment records.  

In June 2008, the Board denied the appeal for failure to establish insanity or compelling circumstances.  In making this decision, the Board considered the Veteran's lay statements that his experiences in Vietnam and the emotional turmoil of the sudden death of his infant son resulted in intrusive thoughts and memories and ultimately drove him to drink heavily.  The diagnosis of posttraumatic stress disorder (PTSD) was also considered.  However, the Board weighed all evidence and determined the he was not insane during his prolonged AWOL, and such a period of absence was not justified by compelling circumstances.

In September 2009, the Veteran sought to reopen his previously denied claim for benefits.  Considerable additional evidence has been presented in conjunction with the claim to reopen, including updated VA and private treatment records, and numerous additional statements by the Veteran.  This evidence was not previously submitted to VA before the June 2008 Board decision and is therefore "new;"  however, it is not "material."   

Specifically, the Veteran continues to assert his discharge was upgraded to honorable.  The Board considered his upgraded discharge issued in July 1978.  Moreover, despite his upgraded discharge, his prolonged period of AWOL during service still serves as a bar to receiving VA benefits by law, unless insanity or compelling circumstances are shown.  Moreover, the character of discharge was not the reason his claim was previously denied.

Similarly, the new medical evidence reflects the Veteran continues to receive treatment for, among other disorders, PTSD.  However, his claim was not previously denied for failure to establish any current pathology.  Therefore, this newly-submitted evidence does not relate to the reason the claim was previously denied; rather, the basis was his failure to establish insanity or compelling circumstances during his 1970 to 1971 period of AWOL.  

As such, while new, the evidence is not "material" as it does not related to an unestablished fact necessary to substantiate the claim.  Because the Veteran has not submitted new and material evidence, the application to reopen the claim is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The same letter also provided him with notice of what type of information was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

In a November 2010 statement of the case, the Veteran was provided with notice regarding the legal requirements to establish new and material evidence.  Although this notice was not provided prior to the initial adjudication of the appeal, the Veteran was provided adequate time to respond, and his appeal was subsequently readjudicated on several occasions.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Service treatment records and post-service VA and private treatment records have all been obtained.  He was provided an opportunity to provide testimony at a hearing before the Board, but he declined.

The Veteran was not provided with a VA examination regarding this appeal.  However, as discussed above, the entitlement to VA benefits is barred on the basis of law, not on the weighing of any medical evidence.  Therefore, no VA examination was necessary.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to VA benefits based on a period of service from January 1968 to July 1971 is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


